In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-19-00386-CV
     ___________________________

IN RE VICTOR ALONSO ESPINOZA, Relator




            Original Proceeding
         Trial Court No. 1498968D


  Before Wallach, Gabriel, and Womack, JJ.
     Per Curiam Memorandum Opinion
                          MEMORANDUM OPINION

      The court has considered relator’s petition for writ of mandamus and is of the

opinion that the petition should be dismissed. Accordingly, relator’s petition for writ

of mandamus is dismissed.



                                                     Per Curiam

Delivered: October 21, 2019




                                          2